Defendants Benjamin Miller and 97 Associates, Inc., appeal from an order denying their motion to place the cause upon the Trial Term calendar for trial by jury. Pursuant to stipulation of the parties that the counterclaim for a declaratory judgment contained in the amended answer of defendants Benjamin Miller and 97 Associates, Inc., against the plaintiff and defendants Harrison Hotel Corporation and Margaret Residences, Inc., and the defenses to said counterclaim, whether by denials or affirmative defenses, interposed by plaintiff and defendants Harrison Hotel Corporation and Margaret Residences, Inc., be withdrawn; that defendants Harrison Hotel Corporation and Margaret Residences, Inc., withdraw as parties hereto; and that the withdrawal of counterclaims, defenses and parties aforesaid shall he deemed to be on the merits, the order is reversed, without costs, the motion granted, and the cause is ordered to he placed on the Trial Term calendar of the Supreme Court, Kings County, for the April, 1948, Term. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.